Citation Nr: 1217453	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-39 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to December 1972 and also had subsequent reserve service.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Silver Star, the Bronze Star Medal, and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Veteran's initial claim was one for service connection for hearing loss as to the right and left ears.   The RO addressed both issues in the August 2010 statement of the case (SOC).  The Veteran filed a substantive appeal (VA Form 9) in September 2010.  However, he specifically referenced only the issue of service connection for left ear hearing loss.  He did not refer to the right ear hearing loss issue.  An appeal as to the right ear claim has therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2011) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, the issue of entitlement to service connection for right ear hearing loss is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after an SOC is issued by VA).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has left ear hearing loss that is as likely as not related to his military service.  
CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his left ear hearing loss was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein with respect to the issue of entitlement to service connection for left ear hearing loss, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385 & Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

Here, the Veteran contends that he developed left ear hearing loss due to noise exposure while serving in the military.  He further maintains that he has experienced continuing gradual hearing loss since then.  As will be detailed below, the Board concludes, based upon the evidence of record, that the Veteran is entitled to service connection for left ear hearing loss.

The Veteran has endorsed in-service injury including acoustic trauma due to his combat experience while in the Republic of Vietnam.  See the January 2010 VA examination & the March 2012 Board hearing transcript.  His DD-214 shows that he received the Silver Star, three Bronze Star Medals, and the Purple Heart.  Accordingly, acoustic trauma as a result of combat is conceded.

Thus, the question remains whether the Veteran has a current hearing disability of the left ear for VA purposes, and if so, whether the left ear hearing disability is related to his conceded combat noise exposure in service.

Service treatment records (STRs) show no complaints of, or treatment for, left ear hearing loss.  A May 1968 audiological evaluation reflected the following results:  




HERTZ



500
1000
2000
3000
4000
LEFT
0
-10
-5
0
0

An October 1972 audiogram conducted on service separation documented:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
X
10

Nine months after his active duty discharge, a September 1973 examination conducted during the Veteran's reserve service showed the following results:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
0
0
5

Accordingly, normal hearing was demonstrated upon separation from service as well as within one year after service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Veteran has not contended that he had demonstrable hearing loss during service or immediately thereafter but, rather, asserts that he has had gradual left ear hearing loss since his military service.  He is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 

A January 2010 VA audiology examination yielded the following results:





HERTZ



500
1000
2000
3000
4000
Average
LEFT
15
15
20
35
60
32.5
Speech recognition ability was 100 percent in the left ear.  As shown, the Veteran exhibited an auditory threshold of 60 decibels at 4000 hertz in his left ear.  Consequently, the audiometric test results at the January 2010 VA examination demonstrate that the Veteran has a left ear hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.

Thus, the remaining question pertaining to this service connection claim is whether the Veteran's left ear hearing loss is related to his military noise exposure.  The January 2010 VA examiner provided the following opinion as to medical nexus:  "[n]o threshold shifts were noted from entrance to separation exams.  The Veteran did report acoustic trauma throughout his time in the military without the use of hearing protection.  Therefore, it is this examiner's opinion that the Veteran's hearing loss is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure."

In contrast, the Veteran has described a history of noise exposure in service and has stated that he has experienced hearing loss since his active service.  As previously discussed above, he is competent to report his experiences and symptoms in service.  The Board also finds his statements with respect to his continuity of symptomatology to be credible.  In considering the evidence of record, the Board finds that his currently-diagnosed left ear hearing loss cannot be reasonably disassociated from his conceded in-service noise exposure.  In arriving at this decision, the Board relies upon his conceded combat noise exposure and his credible assertions that he began experiencing difficulty hearing in service and has continued to experience left ear hearing loss since his discharge from service.

Indeed, and in this regard, the Board notes that the Veteran is already service-connected for tinnitus (10%).  That the Veteran has service-connected tinnitus adds to the credibility of his contention that he has left ear hearing loss because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.

The Board also acknowledges the January 2010 VA medical opinion which concluded that the Veteran's hearing loss is not related to his service and which relied primarily upon the absence of a demonstrable shift in the Veteran's left ear hearing loss between enlistment and separation.  Initially, and in this regard, the Board notes that, in comparing the audiometric testing results from these two examinations, they show a downward shift ranging from 10 to 20 decibels at the various frequencies in the Veteran's left ear.  In any event, VA regulation 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, the examiner does not appear to have given much weight to the Veteran's account of his in-service experiences, his exposure to repeated combat noise throughout his Vietnam service, and his assertions that he has continued to experience symptoms of left ear hearing loss since his discharge from service.  Thus, the Board finds that the January 2010 VA examiner's opinion has little probative value and, when weighed against the Veteran's competent and credible reports of hearing impairment onset in service and continuity of symptomatology since service, the Board finds that the evidence is at least in equipoise that his left ear hearing loss is related to his conceded in-service noise exposure.

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has left ear hearing loss that was incurred during his active duty as a result of noise exposure during such service.  Accordingly, service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


